Citation Nr: 0010072	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  94-37 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for gout, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from December 1971 
to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Hartford, Connecticut, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran now resides within the jurisdiction of the 
Atlanta, Georgia RO.  

Previously, in June 1996 the Board denied the issue of 
entitlement to a disability rating greater than 40 percent 
for the veteran's service-connected low back strain and 
remanded the claim for a disability evaluation greater than 
20 percent for service-connected gout to the for further 
evidentiary development.  

Following completion of the instructions set forth in the 
June 1996 remand, the case was returned to the Board.  


FINDING OF FACT

The veteran's service-connected gout is not in an active 
process and results in no objective functional impairment of 
his joints.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for gout 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. 4.71a, Part 4, Diagnostic Codes 5002, 5017 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's increased 
rating claim is well grounded.  In other words, the Board 
concludes that the veteran has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  See Proscele 
v. Derwinski, 2 Vet.App. 629, 632 (1992) (in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for an increased rating is well-grounded when the 
appellant asserts that his or her service-connected 
disability worsened since the prior rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  There is no 
indication of any outstanding pertinent records that could be 
obtained.  As discussed in the Introduction portion of this 
decision, the Board Remanded this increased rating issue in 
June 1996 for additional development.  That action has been 
completed. Consequently, the record is complete.  As 
sufficient data exist to address the merits of the veteran's 
increased rating claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of his claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

In the present case, the RO has assigned a 20 percent 
disability rating for the service-connected gout in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5002 
and 5017.  Diagnostic Code 5017 provided for the evaluation 
of gout.  According to the Note following Diagnostic Codes 
5013 through 5024, the diseases listed under these Codes will 
be rated based upon limitation of motion of the affected 
parts (as degenerative arthritis), except for gout which will 
be evaluated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, 
Note following Codes 5013-5024 (1999).  

Diagnostic Code 5002 provides for the evaluation of atrophic 
rheumatoid arthritis as both an active process as well as 
chronic residuals.  According to this diagnostic code, 
evidence of an active process resulting in one or two 
exacerbations a year in a well-established diagnosis warrants 
the assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Code 5002 (1999).  Evidence of an active process 
causing symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year will result in the assignment of a 
40 percent disability evaluation.  Id.  

Chronic residuals, such as limitation of motion or ankylosis 
(favorable or unfavorable) are rated under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  38 C.F.R. 
§ 4.71a, Code 5002 (1999).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

Ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned.  38 C.F.R. § 4.71a, Note 
following Code 5002 (1999).  

Additionally, the Board notes that the Court has held that 
when a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999) must also be considered and that examinations 
upon which rating decisions are based must adequately portray 
the extent of the functional loss due to pain "on use or due 
to flare-ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The service medical records reflect that the veteran was 
treated on several occasion for gout. 

In the report of the VA examination conducted in November 
1987, the examiner noted that the veteran had a history of 
gout involving the first metatarsal phalangeal joints of both 
of his feet as well as his left knee.  The veteran reported 
having approximately three attacks per month involving his 
feet and left knee, having had fluid aspirated from his knee 
(which he described as containing uric acid crystals), and 
having taken some medication for this problem.  The examiner 
diagnosed, in pertinent part, a history of gout involving 
both feet and the left knee.  

In December 1987 the RO granted service connection for gout 
and assigned a 20 percent rating, which has remained in 
effect since that time.

In April 1991, the veteran sought treatment for complaints of 
chronic low back pain as well as bilateral ankle pain.  He 
also stated that he "aches all over."  He reported having a 
history of gout and chronic low back pain.  

At a January 1992 VA examination, the veteran reported having 
had a recent gout attack of his right knee and right toe and 
experiencing, at the time of the evaluation, residual pain.  
The veteran's uric acid level was found to be 9.0.  The 
examiner diagnosed, in pertinent part, gout.  An outpatient 
treatment record dated on the same day as the VA evaluation 
indicates that the veteran requested renewal of his 
medication.  

A December 1992 evaluation showed that the veteran had slight 
swelling, but full range of motion, of his knees.  The 
examiner noted an increase in the veteran's uric acid level 
and diagnosed gout.  A nuclear medicine report dated two 
weeks later provided the impression, in pertinent part, of 
degenerative joint disease changes in the veteran's knees and 
ankles.  

In December 1992, the veteran presented testimony regarding 
his increased rating claim for his service-connected gout at 
a hearing conducted before a hearing officer at the RO.  
According to the veteran's testimony, he experienced attacks 
of gout in his knees and legs once or twice a month, but 
"most[ly] two times a month."  Hearing transcript (T.) 
at 8.  To alleviate the symptoms of an attack, the veteran 
testified that he takes medication on a regular basis and 
that he has been seeking treatment at the West Haven VA 
Medical Center for two years.  T. at 8, 18.  

In the report of a July 1994 VA orthopedic examination, the 
examiner noted that the veteran had fractured his ankle many 
years ago and had undergone an open reduction and internal 
fixation.  Since then, the veteran reported experiencing 
aching and pain in his ankle, difficulty ascending and 
descending stairs, and pain with prolonged weight-bearing.  
X-rays taken of his left ankle showed evidence of prior 
trauma and degenerative disease.  At a VA orthopedic 
examination completed in September 1994, the examiner 
confirmed the diagnosis of tibiotalar arthritis with some 
retained hardware and limited range of motion of the ankle 
joint.  

A VA examination in December 1997.  The examiner noted in the 
report of this evaluation that he had reviewed the veteran's 
claims folder and that the veteran's medical history was 
significant for a major automobile accident in 1989 (which 
resulted, in relevant part, in multiple joint and rib cage 
fractures).  

Specifically with regard to gout, the veteran reported seeing 
a physician approximately two or three times a month and 
being treated with medication (with improved symptoms within 
5 hours and within 24 hours at most).  The veteran also 
reported that a gouty attack, which required him to limp on 
his leg (making walking impossible) and which makes lifting 
anything with his left upper extremity not feasible, lasts 
for 8 hours.  Concerning the frequency of his symptoms, he 
stated that his gout attacks begin approximately once or 
twice a week (or five to six times a month) but may also only 
occur two or three times a month.  The veteran explained that 
the joints affected by his gout include his ankles, right 
knee, left shoulder, and right elbow and that his symptoms 
involve "minor aches and pains only."  Although the veteran 
did not know his uric acid level, the examiner noted that 
review of the veteran's pertinent medical records indicated 
that his uric acid level is within normal range to borderline 
elevation from 8 to 9.2 mg.  

With regard to the veteran's mobility, the examiner observed 
that the veteran was able to get in and out of the waiting 
room chair, to get on and off the examination table, and to 
get dressed and undressed at ease without any pain, 
discomfort, hesitancy, or slowness.  The examiner noted that 
the veteran actually "jump[ed] . . . off the examination 
table . . . abruptly and at a very fast speed without any 
pain, discomfort, hesitancy, or slowness.  The examiner 
specifically stated that he interviewed the veteran for 
almost two hours and that the veteran did not show any 
evidence of complaints or of the appearance of any pain, 
discomfort, or hesitancy while sitting on the examination 
table.  The veteran's gait and pace of walking was normal, 
and his skin showed no evidence of gouty tophi.  

Musculoskeletal examination demonstrated no obvious deformity 
of the bones or joints.  The veteran had 25 degrees of 
plantar flexion and 10 degrees of dorsiflexion of his ankle 
and was able to stand on his toes and heels on repeated 
testing without any pain, discomfort, hesitancy, or slowness.  
Evaluation of the veteran's knees showed no swelling, 
effusion, scars, tenderness, or crepitus.  He had flexion of 
his right knee to 130 degrees and to 110 degrees on his left 
without any pain, discomfort, hesitancy, or slowness.  He 
reported that he is able to bike without any pain, 
discomfort, or hesitancy.  He was able, at the examination, 
to repeatedly stand on one foot and touch his calf and 
posterior thigh with his other leg without any pain, 
discomfort, hesitancy, slowness, or losing balance.  

Examination of the veteran's hips demonstrated full range of 
motion and no swelling, effusion, scars, or tenderness.  The 
veteran was able to squat with total flexion of his hips and 
knees (including 20 degrees of plantar flexion) without any 
pain, discomfort, hesitancy, slowness, or losing his balance 
on repeated testing.  Evaluation of the veteran's shoulders 
showed the ability to clap his hands over his head without 
any crepitus as well as no evidence of swelling, effusion, 
scars, or tenderness.  The examiner noted that the veteran 
accomplished the motion with slowness and with complaints of 
pain but also explained that the veteran was "observed to be 
stretching all of his joints at one time."  In describing 
shoulder pain, the veteran showed that he could not move his 
shoulder more than 90 degrees but then showed the range of 
motion to be 160 degrees of hyperflexion.  The remainder of 
the range of motion studies (including abduction, extension, 
adduction, inversion, and eversion) were found to be normal.  

Examination of the veteran's elbows showed full range of 
motion without any pain or discomfort as well as no swelling, 
effusion, scars, or tenderness.  Evaluation of his small hand 
joints demonstrated full range of motion without any pain, 
discomfort, hesitancy, or slowness as well as no swelling or 
effusion.  Additionally, the examiner noted that the veteran 
has a decreased muscle mass over his right calf muscle (which 
is approximately one inch smaller than the left calf muscle).  
Otherwise, no atrophy was found.  

X-rays taken of the veteran's left shoulder were normal.  
X-rays taken of his knees showed mild osteoarthritis.  
Radiographic films taken of his right ankle noted changes 
related to prior trauma.  X-rays taken of his left ankle 
showed suspected tibiotalar arthritis which was likely 
post-traumatic.  Radiographic studies taken of his right 
elbow showed degenerative versus post-traumatic osteophytosis 
as well as possible radiohumeral arthritis.  

The examiner stated that the veteran "seems to have gouty 
arthritis" with an undeterminable frequency.  The diagnosis 
was a history of gout.  The examiner noted that review of the 
previous x-rays showed no evidence of gouty arthritis (e.g., 
involvement of the joints) and that the degenerative joint 
disease reported in the previous x-rays "does not seem to be 
related to the gout."  The examiner reiterated that the 
pertinent medical records indicate that the veteran's uric 
acid level is normal but also ordered current testing of the 
veteran's uric acid level.  

Based on the examination findings, the examiner concluded 
that the veteran should have no gouty attacks whatsoever with 
his medication.  Specifically, the examiner concluded that no 
active gout was observed in any of the veteran's joints at 
the time of the evaluation and that the examination showed 
that the veteran has "objectively and functionally normal 
joints."  In fact, the examiner explained that most likely 
the veteran's problems with his joints (e.g., his aches and 
pains) resulted from the 1989 automobile accident (which 
caused traumatic injuries to multiple body parts) rather than 
gout.  

A report of laboratory tests completed in April 1998 
indicates that the veteran's uric acid level is 8.5 (with a 
normal range of 2.4 to 7).  The examiner who conducted the 
December 1997 VA examination signed and dated the evaluation 
report four days after the completion of the uric acid 
testing.  

The Board acknowledges the veteran's repeated complaints of 
joint pain and swelling.  In this regard, the Board notes 
that the veteran's statements and testimony describing the 
symptoms associated with his gout are considered to be 
competent evidence. Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, his assertions must be viewed in 
conjunction with the objective medical evidence of record. 
Significantly, the most recent examination of the veteran's 
service-connected gout indicates that no active gout was 
observed in any of his joints and that he has "objectively 
and functionally normal joints."  In this regard, the Board 
notes that the examiner signed the December 1997 examination 
report several days after the completion of the most recent 
uric acid level testing.  It appears, therefore, that the 
examiner reviewed the laboratory results prior to signing the 
examination report.  However, even if he did not, the fact 
remains that the veteran's uric acid level in April 1998 was 
found to be 8.5, which is clearly within the range considered 
by the December 1997 examiner, based on the veteran's medical 
history, to be normal to borderline elevation (from 8 to 
9.2 mg.)  The Board concludes, therefore, that conclusions 
reached by the examiner at the December 1997 VA examination 
have not been changed by the results of the April 1998 uric 
acid level testing.  

In fact, the December 1997 examiner associated the veteran's 
joint problems (e.g., his complaints of aches and pains) with 
a post-service automobile accident rather than gout.  Without 
competent evidence of an active disease process of gout or of 
chronic residuals such as limitation of motion or ankylosis 
of affected joints, the Board finds that the rating criteria 
for a disability evaluation greater than 20 percent for 
service-connected gout have not been met.  See 38 C.F.R. 
§ 4.71a, Codes 5002 and 5017 (1999).  

In reaching this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
but finds no basis for a disability rating greater than the 
current evaluation of 20 percent for the veteran's 
service-connected gout.  The Board is also satisfied that the 
current medical evidence adequately reflects the degree of 
functional impairment resulting from the veteran's gout, as 
contemplated in DeLuca.  (The recent examiner found that the 
veteran has "objectively and functionally normal joints."  
Moreover, the findings shown on this evaluation support the 
examiner's conclusion.)  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. §4.3 (1999).  


ORDER

Entitlement to a rating in excess of 20 percent for gout is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

